31 A.3d 1178 (2011)
303 Conn. 903
Rhonda M. MARCHES
v.
BOARD OF SELECTMEN OF the TOWN OF LYME et al.
SC 18890
Supreme Court of Connecticut.
Decided November 17, 2011.
Kenneth M. McKeever, town attorney, in support of the petition.
Harry B. Heller, Uncasville, in opposition.
The petition by the defendants board of selectmen of the town of Lyme and the town of Lyme for certification for appeal from the Appellate Court, 131 Conn.App. 24, 28 A.3d 994, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court correctly determined that the parties were entitled to a trial de novo in the Superior Court from an appeal taken from the board of selectmen of the town of Lyme pursuant to General Statutes § 13a-40?"
ROGERS, C.J., and HARPER, J., did not participate in the consideration of or decision on this petition.